Motion by petitioner-appellant for leave to appeal to the Court of Appeals from an order of this court entered May 7, 1962, and for a stay, denied. Motion by respondents to dismiss appeal from an order and judgment of the Supreme Court, Westchester County, dated February 14, 1961 (inadvertently referred to in the moving papers as an order and judgment of the Supreme Court, New York County, rendered February 24, 1961), denied on condition that the appeal be perfected and argued or submitted at the September Term, commencing September 10, 1962; appeal ordered on the calendar for said term. Cross motion by appellant to dispense with printing of two appeals, to wit: (1) its appeal from the said order and judgment of February 14, 1961; and (2) its appeal, transferred to this court by the *839Appellate Division, First Department, on May 4, 1962, from an order and judgment of the Supreme Court, New York County, entered April 19, 1961; and to have both appeals heard together on the original papers at the September Term of this court. Motion granted. Both appeals will be heard together on the original papers, but on printed briefs, which should contain a copy of the opinions, if any, rendered by the courts below. The appeals are ordered on the calendar for the September Term, commencing September 10, 1962; appellant’s briefs are directed to be served and filed on or before July 23, 1962. Beldock, P. J., Brennan, Hill, Rabin and Hopkins, JJ., concur.